--------------------------------------------------------------------------------

Exhibit 10.5

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 (THE "ACT"), AND ARE PROPOSED TO BE ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. UPON ANY SALE, SUCH SECURITIES MAY NOT BE REOFFERED
FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT,
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE ACT.

REGULATION S SUBSCRIPTION AGREEMENT

THIS AGREEMENT is made effective as of the _______ day of _________ , 2006.

BETWEEN:

(hereinafter called the "Subscriber")

OF THE FIRST PART

AND:

SILVERADO GOLD MINES LTD.,
a British Columbia company

(hereinafter called the “Company")

OF THE SECOND PART

THE PARTIES HEREBY AGREE AS FOLLOWS:

1.                       DEFINITIONS

1.1                     The following terms will have the following meanings for
all purposes of this Agreement.

"Agreement" shall mean this Agreement, and all schedules and amendments to the
Agreement.

“Common Shares” means the common shares of the Company without par value.

"Exchange Act" shall mean the United States Securities Exchange Act of 1934, as
amended.

“Subscriber” shall mean

"Offering" shall mean the offering of the Shares by the Company.

“Purchase Price” means the purchase price payable by the Subscriber to the
Company in consideration for the purchase and sale of the Shares in accordance
with Section 2.1 of this Agreement.

--------------------------------------------------------------------------------

"SEC" shall mean the United States Securities and Exchange Commission.

"Securities Act" shall mean the United States Securities Act of 1933, as
amended.

"Shares" means those common shares to be purchased by the Subscriber and
comprising a portion of the Units;

“Unit” means a unit consisting of one Share and one “Series A Warrant”.

“Series A Warrant” means the subscriber will be entitled to purchase one
additional common share of the Company at a price of $US ___ per share during
the one year period from the closing of this offering;

“Warrant Shares” means the common shares issuable upon exercise of the Warrants;

1.2                      The following schedules are attached to and form part
of this Agreement:

                           Schedule A British Columbia Definition of Accredited
Investor

1.3                      All dollar amounts referred to in this agreement are in
United States funds, unless expressly stated otherwise.

2.                       PURCHASE AND SALE OF SHARES

2.1                      Subject to the terms and conditions of this Agreement,
the Subscriber hereby subscribes for and agrees to purchase from the Company
such number of Shares as is set forth upon the signature page hereof at a price
equal to $ US per Share. Upon execution, the subscription by the Subscriber will
be irrevocable.

2.2                      The Purchase Price is payable by the Subscriber
contemporaneously with the execution and delivery of this Subscription Agreement
and will be advanced to the Company or its solicitors. The Subscriber
acknowledges that if the funds are advanced to the Company’s solicitors, the
solicitors shall release such funds to the Company on confirmation by the
Company that it will accept the subscription.

2.3                      Upon execution by the Company, the Company agrees to
sell such Shares to the Subscriber for the Purchase Price subject to the
Company's right to sell to the Subscriber such lesser number of Shares as it
may, in its sole discretion, deem necessary or desirable.

2.4                      Any acceptance by the Company of the Subscription is
conditional upon compliance with all securities laws and other applicable laws
of the jurisdiction in which the Subscriber is resident. Each Subscriber will
deliver to the Company all other documentation, agreements, representations and
requisite government forms required by the lawyers for the Company as required
to comply with all securities laws and other applicable laws of the jurisdiction
of the Subscriber.

2.5                      Pending acceptance of this subscription by the Company,
all funds paid by the Subscriber shall be deposited by the Company and
immediately available to the Company for its corporate purposes. In the event
the subscription is not accepted, the subscription funds will be returned to the
Subscriber by the Company.

--------------------------------------------------------------------------------

2.6                      The Subscriber hereby authorizes and directs the
Company to deliver the securities to be issued to such Subscriber pursuant to
this Agreement to the Subscriber’s address indicated on the signature page of
this Agreement.

2.7                      The Subscriber acknowledges and agrees that the
subscription for the Shares and the Company's acceptance of the subscription is
not subject to any minimum subscription for the Offering.

3.                       REGULATION S AGREEMENTS OF THE SUBSCRIBER

3.1                      The Subscriber represents and warrants to the Company
that the Subscriber is not a “U.S. Person” as defined by Regulation S of the
Securities Act and is not acquiring the Shares for the account or benefit of a
U.S. Person.

                          A “U.S. Person” is defined by Regulation S of the Act
to be any person who is:

  (a)

any natural person resident in the United States;

          (b)

any partnership or corporation organized or incorporated under the laws of the
United States;

          (c)

any estate of which any executor or administrator is a U.S. person;

          (d)

any trust of which any trustee is a U.S. person;

          (e)

any agency or branch of a foreign entity located in the United States;

          (f)

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporate, or (if an
individual) resident in the United States; and

          (g)

any partnership or corporation if:

          (i)

organized or incorporated under the laws of any foreign jurisdiction; and

          (ii)

formed by a U.S. person principally for the purpose of investing in securities
not registered under the Act, unless it is organized or incorporated, and owned,
by accredited Subscribers [as defined in Section 230.501(a) of the Act] who are
not natural persons, estates or trusts.

3.2                      The Subscriber acknowledges that the Subscriber was not
in the United States at the time the offer to purchase the Shares was received.

3.3                      The Subscriber acknowledges that the Shares are
“restricted securities” within the meaning of the Securities Act and will be
issued to the Subscriber in accordance with Regulation S of the Securities Act.

3.4                      The Subscriber agrees not to engage in hedging
transactions with regard to the Shares unless in compliance with the Securities
Act.

3.5                      The Subscriber and the Company agree that the Company
will refuse to register any transfer of the Shares not made in accordance with
the provisions of Regulation S of the Securities Act,

--------------------------------------------------------------------------------

pursuant to registration under the Securities Act, pursuant to an available
exemption from registration, or pursuant to this Agreement.

3.6                      The Subscriber agrees to resell the Shares only in
accordance with the provisions of Regulation S of the Securities Act, pursuant
to registration under the Securities Act, or pursuant to an available exemption
from registration pursuant to the Securities Act.

3.7                      The Subscriber acknowledges and agrees that all
certificates representing the Shares will be endorsed with the following legend
in accordance with Regulation S of the Securities Act:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
ACT”.

4.                       REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

The Subscriber, represents and warrants to the Company as follows, and
acknowledges that the Company is relying upon such covenants, representations
and warranties in connection with the sale of the Shares to such Subscriber:

4.1                      The Subscriber is an investor in securities of
companies in the development stage and acknowledges that it is able to fend for
itself, can bear the economic risk of its investment, and has such knowledge and
experience in financial or business matters such that it is capable of
evaluating the merits and risks of the investment in the Shares. The Subscriber
can bear the economic risk of this investment, and was not organized for the
purpose of acquiring the Shares.

4.2                      The Subscriber has had full opportunity to review the
Company’s filings with the SEC pursuant to the Securities Exchange Act of 1934,
including the Company’s annual reports on Form 10-KSB and quarterly reports on
Form 10-QSB, and additional information regarding the business and financial
condition of the Company. The Subscriber believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Shares. The Subscriber further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the Offering and the business, properties, prospects and
financial condition of the Company. The Subscriber has had full opportunity to
discuss this information with the Subscriber’s legal and financial advisers
prior to execution of this Agreement.

4.3.                     The Subscriber acknowledges that the offering of the
Shares by the Company has not been reviewed by the SEC and that the Shares are
being issued by the Company pursuant to an exemption from registration under the
Securities Act.

4.4                      The Subscribers understands that the Shares it is
purchasing are characterized as "restricted securities" under the Securities Act
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable

--------------------------------------------------------------------------------

regulations such securities may be resold without registration under the
Securities Act only in certain limited circumstances. In this connection, the
Subscriber represents that it is familiar with SEC Rule 144, as presently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act.

4.5                      The Shares will be acquired by the Subscriber for
investment for the Subscriber's own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Subscriber has no present intention of selling, granting any participation in,
or otherwise distributing the same. The Subscriber does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Shares.

4.6                      An investment in the Company is highly speculative and
only Subscribers who can afford the loss of their entire investment should
consider investing in the Company and the Shares. The Subscriber is financially
able to bear the economic risks of an investment in the Company.

4.7                      The Subscriber recognizes that the purchase of the
Shares involves a high degree of risk in that the Company is in the early stages
of development of its business and may require substantial funds in addition to
the proceeds of this private placement.

4.8                      The Subscriber is not aware of any advertisement of the
Shares.

4.9                      This Agreement has been duly authorized, validly
executed and delivered by the Subscriber.

4.10                    The Subscriber has satisfied himself or herself as to
the full observance of the laws of his or her jurisdiction in connection with
any invitation to subscribe for the Shares or any use of this Agreement,
including (i) the legal requirements within his jurisdiction for the purchase of
the Shares; (ii) any foreign exchange restrictions applicable to such purchase;
(iii) any governmental or other consents that may need to be obtained; (iv) the
income tax and other tax consequences, if any, that may be relevant to an
investment in the Shares; and (v) any restrictions on transfer applicable to any
disposition of the Shares imposed by the jurisdiction in which the Subscriber is
resident.

5.                       BRITISH COLUMBIA MATTERS

5.1                      The Subscriber represents and warrants to the Company
that the Subscriber is an “Accredited Investor” as defined by Subsection 1.1 of
Multilateral Instrument 45-103 adopted by the British Columbia Securities
Commission and as outlined in Schedule A attached to this Subscription
Agreement.

5.2                      The Subscriber represents and warrants to the Company
that the Subscriber is not a resident of British Columbia.

5.3                      The Subscriber acknowledges that the Shares may not be
sold or otherwise disposed of for value in British Columbia, except pursuant to
either a prospectus or statutory exemption available only in specific and
limited circumstances.

6.                       MISCELLANEOUS

6.1                      Any notice or other communication given hereunder shall
be deemed sufficient if in writing and sent by registered or certified mail,
return receipt requested, addressed to the Company, at its head office at Suite
505, 1111 West Georgia Street, Vancouver British Columbia V6E 4M3, Attention:
Mr. Garry Anselmo, President, and to the Subscriber at his/her address indicated
on the

--------------------------------------------------------------------------------

last page of this Subscription Agreement. Notices shall be deemed to have been
given on the date of mailing, except notices of change of address, which shall
be deemed to have been given when received.

6.2                      The parties agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Subscription Agreement.

6.3                      This Agreement will be governed by and construed in
accordance with the laws of the Province of British Columbia applicable to
contracts made and to be performed therein. The parties hereby submit to
personal jurisdiction in the Courts of the Province of British Columbia for the
enforcement of this Agreement and waive any and all rights under the laws of any
state to object to jurisdiction within the Province of British Columbia for the
purposes of litigation to enforce this Agreement.

IN WITNESS WHEREOF, this Subscription Agreement is executed as of the day and
year first written above.

Number of Shares Subscribed For:           Signature of Subscriber:       Name
of Subscriber:       Address of Subscriber:                       ACCEPTED BY:  
    SILVERADO GOLD MINES LTD.       Signature of Authorized Signatory:      
Name of Authorized Signatory:       Position of Authorized Signatory:       Date
of Acceptance:  


--------------------------------------------------------------------------------

SCHEDULE A

BRITISH COLUMBIA DEFINITION OF “ACCREDITED INVESTOR”

“Accredited Investor” means:

(a)

a Canadian financial institution, or an authorized foreign bank listed in
Schedule III of the Bank Act (Canada);

    (b)

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada);

    (c)

an association under the Cooperative Credit Associations Act (Canada) located in
Canada;

    (d)

a subsidiary of any person or company referred to in paragraphs (a) to (c),
where the person or company owns all of the voting securities of the subsidiary,
except the voting securities required by law to be owned by directors of that
subsidiary;

    (e)

a person or company registered under the securities legislation, or under the
securities legislation of another jurisdiction of Canada, as an adviser or
dealer, other than a limited market dealer registered under the Securities Act
(Ontario);

    (f)

an individual registered or formerly registered under the securities
legislation, or under the securities legislation of another jurisdiction of
Canada, as a representative of a person or company referred to in paragraph (e);

    (g)

the government of Canada or a province, or any crown corporation or agency of
the government of Canada or a province;

    (h)

a municipality, public board or commission in Canada;

    (i)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;

    (j)

a pension fund that is regulated by either the Office of the Superintendent of
financial Institutions (Canada) or a provincial pension commission or similar
regulatory authority;

    (k)

a registered charity under the Income Tax Act (Canada);

    (l)

an individual who, either alone or jointly with a spouse, beneficially owns,
directly or indirectly, financial assets having an aggregate realizable value
that before taxes, but net of any related liabilities, exceeds $1,000,000;

    (m)

an individual whose net income before taxes exceeded $200,000 in each of the two
most recent years or whose net income before taxes combined with that of a
spouse exceeded $300,000 in each of the two most recent years and the current
year;


--------------------------------------------------------------------------------


(n)

a corporation, limited partnership, limited liability partnership, trust or
estate, other than a mutual fund or non-redeemable investment fund, that had net
assets of at least $5,000,000 as shown on its most recently prepared financial
statements;

   (o)

a mutual fund or non-redeemable investment fund that, in the local jurisdiction,
distributes its securities only to persons or companies that are accredited
investors;

   (p)

a mutual fund or non-redeemable investment fund that, in the local jurisdiction,
distributes its securities under a prospectus for which the regulator has issued
a receipt;

   (q)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) through (e) and paragraph (j) in form and
function; or

   (r)

a person or company in respect of which all of the owners of interests, direct
or indirect, legal or beneficial, are persons or companies that are accredited
investors.


--------------------------------------------------------------------------------